Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9 in the reply filed on 03/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-13 are pending.  Claims 1-9 are presented for this examination.  Claims 10-13 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/07/2021, 11/03/2020, 07/01/2020 and 06/25/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
      Claim Objections
Claim 1 has recitations “ (in Equation 1, [P], [Cr, and [Mg] respectively represent a content (by wt%) of P, Cr, and Mg.)".  It is unclear whether these recitations within the brackets would further limit the scope of the claim.  Applicant is required to open brackets in claims 1 in order to have the claim limitations considered.
Instant claim 5 recites a surface oxidation layer.  Since both the surface oxidation layer and inner oxidation layer are near the surface of the base steel sheet and formed in the inner direction of the base steel sheet according to instant claims 1 and 5, it is unclear what the difference between the surface oxidation layer and inner oxidation layer.   For examination purpose, they are interpreted as the same oxidation layer near the surface of the base steel sheet and are formed in the inner direction of the base steel sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimazu (JP 2001172752A) in view of Okubo (CN107208171A).
As for claim 1, Shimazu discloses a nonoriented silicon steel sheet comprising overlapping compositions as required by instant claimed ranges as demonstrated in Table 1 below.   Regarding instant claimed inner oxidation layer, Shimazu expressly discloses presence of an internal oxide layer thickness, Table 2 (paragraph [0037]) Experiment No 6 and 7 has thickness of internal oxide layer 0.31 micron with both Si and Al within presently claimed Si and Al ranges.
Table 1
Element
Applicant
(weight %)
Shimazu et al.
(weight %)
Overlap
(weight %)
Si
2.5-6
1.6-2.8
2.5-2.8
Al
0.2-3.5
1-4
1-3.5
Mn
0.2-4.5
<=0.5
0.2-0.5
Cr
0.01-0.2
0.01-0.2
0.01-0.2
                  P
0.005-0.08
<=0.05
0.005-0.05
Mg
0.0005-0.05




 Shimazu differs from instant claim 1 such that it does not disclose presence of Mg.
Okubo discloses a similar no -oriented electrical steel sheet with similar compositions as Shimazu.  Okubu expressly discloses Mg metal improves the crystal grain growth effect between 0.0001-0.01 which overlaps instant claimed Mg range.
Regarding instant claimed equation 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply Mg amount as disclosed by Okubo, in the non-oriented electrical steel sheet of Shimazu for improving the crystal grain growth.
As for claim 2, Shimazu’s Table 2 (paragraph [0037]) Experiment No 6 and 7 has thickness of internal oxide layer 0.31 micron.
As for claim 3, due to presence of Cr being exactly same ranges as instant claim 1 requires, and Shimazu’s internal oxide layer is formed when it is oxidized during the heating process of annealing, (English translation of Page 5, paragraph 6 line 1) Shimazu’s inner oxidation layer is expected to include Cr2O3.
As for claim 4, instant claimed average roughness is a resulting effect due to similar manufacturing process and steel sheet compositions.   Second, Shimazu expressly disclose the internal oxide layer has a large unevenness at the boundary surface with the ground iron. (Page 5 of English translation paragraph 3 line 1)
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

As for claim 5, Shimazu’s inner oxide layer is discovered on the surface of the steel sheet at 0.2 micron thickness (English translation of Page 7 Example 3) which suggests “in contact with the surface of the base steel sheet and formed in the inner direction of the base steel sheet”.
As for claims 6-8, they are rejected for the same reason set forth in rejection of claims 4 above. 
As for claim 9, Shimazu’s C<=0.005% (Abstract line 6) meets instant claimed wherein clause.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733